1
2
3
4
5
6
7
8                                     UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   ALFRED BROWN,                                  )   Case No.: 1:19-cv-00835-SAB (PC)
                                                    )
12                  Plaintiff,                      )
                                                    )   ORDER FINDINGS FIRST AMENDED
13          v.                                          COMPLAINT STATES COGNIZABLE CLAIM,
                                                    )   AND FORWARDING PLAINTIFF SUMMONS
14                                                  )   FOR SERVICE OF PROCESS
     DR. NGOZI IGBINOSA, et al.,
                                                    )
15                                                  )   [ECF No. 18]
                    Defendants.                     )
16                                                  )
                                                    )
17                                                  )
18          Plaintiff Alfred Brown is appearing in forma pauperis in this civil rights action pursuant to 42
19   U.S.C. § 1983. Plaintiff is represented by Scottlynn Hubbard. This matter was referred to a United
20   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
21          The Court has screened Plaintiff’s first amended complaint pursuant to 28 U.S.C. § 1915, and
22   finds that Plaintiff states a cognizable claim against Defendant the California Department of
23   Corrections and Rehabilitation for violation of Title II of Americans with Disabilities Act and Section
24   504 of the Rehabilitation Act.
25   ///
26   ///
27   ///
28   ///
                                                        1
1             Accordingly, it is HEREBY ORDERED that:

2             1.      The Clerk of Court is further DIRECTED to issue Plaintiff a summons for Defendant

3    the California Department of Corrections and Rehabilitation; and

4             2.      Plaintiff must complete service of process and file proof thereof with the Court within

5    ninety days pursuant to Federal Rule of Civil Procedure 4(m), or request that the United States

6    Marshal serve a copy of the summons and complaint.

7
8    IT IS SO ORDERED.

9    Dated:        August 21, 2019
10                                                       UNITED STATES MAGISTRATE JUDGE

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
